UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-155178 YESDTC HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 Beale Street, Suite 613 San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (925) 922-2560 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common stock was last sold as of the last business day of the registrant’s most recently completed first fiscal quarter was $2,988,000. As of April 12, 2010, there were 139,800,000 shares of Common Stock, par value $0.0001 per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. YESDTC HOLDINGS, INC. Table of Contents Page PART I Item 1. Business. 1 Item 1A. Risk Factors. 4 Item 1B. Unresolved Staff Comments. 12 Item 2. Properties. 12 Item 3. Legal Proceedings. 12 Item 4. ( Removed and Reserved.) 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 13 Item 6. Selected Financial Data. 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 8. Financial Statements and Supplementary Data. 19 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 38 Item 9A(T). Controls and Procedures. 38 Item 9B. Other Information. 38 PART III Item 10. Directors, Executive Officers and Corporate Governance. 39 Item 11. Executive Compensation. 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 42 Item 13. Certain Relationships and Related Transactions, and Director Independence. 44 Item 14. Principal Accountant Fees and Services. 44 PART IV Item 15. Exhibits and Financial Statement Schedules. 46 PART I Item 1A.Business. Forward-Looking Statements Forward-looking statements in this report, including without limitation, statements related to YESDTC Holdings, Inc’s plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Investors are cautioned that such forward-looking statements involve risks and uncertainties including without limitation the following: (i) YESDTC Holdings, Inc’s plans, strategies, objectives, expectations and intentions are subject to change at any time at the discretion of YESDTC Holdings, Inc.; (ii) YESDTC Holdings, Inc’s plans and results of operations will be affected by YESDTC Holdings, Inc’s ability to manage growth; and (iii) other risks and uncertainties indicated from time to time in YESDTC Holdings, Inc’s filings with the Securities and Exchange Commission. In some cases, you can identify forward-looking statements by terminology such as ‘‘may,’’ ‘‘will,’’ ‘‘should,’’ ‘‘could,’’ ‘‘expects,’’ ‘‘plans,’’ ‘‘intends,’’ ‘‘anticipates,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘predicts,’’ ‘‘potential,’’ or ‘‘continue’’ or the negative of such terms or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of such statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. We are under no duty to update any of the forward-looking statements after the date of this report. Factors that might affect our forward-looking statements include, among other things: ● overall economic and business conditions; ● the demand for our goods and services; ● competitive factors in the industries in which we compete; ● emergence of new technologies which compete with our service offerings; ● changes in tax requirements (including tax rate changes, new tax laws and revised tax law interpretations); ● the outcome of litigation and governmental proceedings; ● interest rate fluctuations and other changes in borrowing costs; ● other capital market conditions, including availability of funding sources; ● potential impairment of our indefinite-lived intangible assets and/or our long-lived assets; and ● changes in government regulations related to the broadband and Internet protocol industries. Item 1. Business. YESDTC Holdings, Inc. (“we”, “us”, “our” or the “Company”) is a direct-to-consumer global marketer and distributor of consumer goods and products.We are a direct-to-consumer venture marketing company specializing in the creation of innovative, high quality direct-response-television (DRTV) and internet marketing programs to reach a broad based consumer audience of domestic and international customers. We are in the business of identifying, marketing, selling and distributing consumer goods and household items directly to consumers via DRTV and internet media outlets, including high-quality television infomercials. The Company brings a unique set of skills to the business of successful consumer product marketing. Specifically, we were established to provide financing for DRTV and internet based marketing campaigns; develop and produce the creative content of these media ads by the Company’s team of experts; and arrange all aspects of advertisement broadcasting, including interfacing with media buyers. 1 Our custom developed DRTV and internet marketing programs are designed to greatly enhance the media advertising outreach of a particular product offering, thereby reaching a wide group of consumers and generating significantly increased sales of our portfolio of distinguished consumer products. The Company’s infomercials and online marketing platforms enable customers to easily gain access to information regarding new and exciting consumer products with the ability to purchase these items directly from us within the convenience of their own home. Specifically, as part of our business strategy, we identify new products that we believe can benefit from the Company’s unique marketing expertise and creativity and will appeal to an extensive base of digitally enabled consumers. We then work with our manufacturing partners to procure consumer products that will be sold through the Company’s DRTV and internet marketing channels. We assume all responsibility for funding this effort and retains control over product distribution, fulfillment and customer interaction, including the operation of customer call centers. Corporate History We were founded as an unincorporated business in September 2006 and incorporated under the name PR Complete Holdings, Inc.pursuant to the laws of the State of Nevada on May 22, 2008. We were originally engaged in the business of providing affordable press release services. On November 20, 2009, our board of directors declared a dividend of an additional 48.234136 shares of our common stock on each share of our common stock outstanding as of December 4, 2009. On November 24, 2009, we filed our Amended and Restated Articles of Incorporation in order to, among other things, change our name to “YesDTC, Inc., change our authorized capital to 900,000,00 shares of common stock, par value $0.0001 per share and 100,000,000 shares of preferred stock, par value $0.0001 per share, authorize a class of “blank check preferred stock, add indemnification for our officers and directors to the fullest extent permitted by the Nevada Revised Statutes (“NRS”), and eliminate the individual liability to the fullest extent permitted by the NRS.On November 24, 2009, we filed a further amendment to our Articles of Incorporation to change our name to YesDTC Holdings, Inc.On December 11, 2009, we entered into a Share Exchange Agreement (the “Exchange Agreement”) with YesDTC, Inc., a privately held Delaware corporation (“YesDTC”), and the shareholders of YesDTC (the “YesDTC Shareholders”). Upon closing of the transaction contemplated under the Exchange Agreement (the “Exchange”), on December11, 2009, the YesDTC Shareholders transferred all of the issued and outstanding capital stock of YesDTC to the Company in exchange for shares of common stock of the Company.Such Exchange caused YesDTC to become a wholly-owned subsidiary of the Company.Immediately following the Exchange, we transferred all of our pre-Exchange assets and liabilities to our wholly-owned subsidiary, PR Complete Acquisition, Inc.(“SplitCo”). Thereafter, we transferred all of the outstanding capital of SplitCo to Chrissy Albice in exchange for the cancellation of 49,234,136 shares of our common stock that she owned (the “Split-Off”).Following the Exchange and Split-Off, we discontinued our former business and succeeded to the business of YesDTC as our sole line of business. Markets As a global marketer of direct-to-consumer products and services we intend to grow our business by deploying our service more broadly and seeking to rapidly increase our customer base. We intend to deploy our products and services broadly both in terms of geography and categories of commercial and business customers. We intend to increase the number of geographic markets we serve, taking advantage of a staged roll-out model to deploy our services throughout major additional United States markets. We also plan to service a wide range of commercial customers, from small businesses to large enterprises. We determine which geographic markets to enter by assessing a number of criteria in four broad categories. First, we evaluate our ability to deploy our service in a given market. Second, we assess the market by evaluating the number of competitors, existing price points, demographic characteristics and distribution channels. Third, we evaluate the economic potential of the market, focusing on our forecasts of revenue growth opportunities and capital requirements. Finally, we look at market clustering opportunities and other cost efficiencies that might be realized. We believe there are significant market opportunities beyond the markets in which we are currently offering our services. Our long term plan is to expand globally with a focus on Japan and Europe. However, given the difficult economic environment existing at the end of 2009, we have determined that for the foreseeable future, we intend to focus our resources on strengthening our market coverage in our existing markets rather than expanding into new markets. We believe there are significant opportunities in our existing markets.We plan to continue to monitor the broader economic environment, and based on future changes, as well as our future operating performance, will determine the appropriate time to enter new markets. 2 Sales and Marketing We intend to utilize contract salespeople to sell our services directly to customers. As of December 31, 2009, we employed no direct salespeople and no contractors although we subsequently entered into arrangements with two contractors. We expect to compensate these service providers on fixed monthly fee plus commission which may be paid in the form of a grant of common stock.Authorized representatives assist in developing awareness of and demand for our service by promoting our services and brand as part of their own advertising and direct marketing campaigns. Competition The market for direct-to-consumer services and distribution is highly competitive, and includes companies that offer a variety of services using a number of distinctly different distribution and technological platforms.The market for our products is rapidly evolving and intensely competitive as new products and platforms are regularly introduced. Competition in the industry is based primarily upon: ▪ brand name recognition; ▪ availability of financial resources; ▪ the quality of products; ▪ reviews received for a product from independent reviewers who publish reviews in magazines, websites, newspapers and other industry publications; ▪ distributor’s access to channel partners; ▪ the price of each products; and ▪ the number of products then available. As we develop our service, we anticipate that our model may need to change to take into account the changing competitive environment. Competitive Strengths Even though we face substantial existing and prospective competition, we believe that we have a number of competitive advantages that will allow us to retain existing customers and attract new customers over time. Efficient Economic Model Our economic model is characterized by low fixed capital and operating expenditures relative to other direct-to-consumer companies. We specialize in custom designed direct-to-consumer marketing campaigns that we create and fund in-house, thereby dispensing with the costs involved either using high-priced consultants or slow in-house processes. Our model is highly leverageable and expandable which will enable us to realize incremental savings in our build-out costs as our customer base grows. Experienced Management Team We have an experienced executive management team with more than 35 years combined experience as company leaders.Our President and Chief Executive Officer is Joseph Noel. Noel, was a founder of YESDTC and has more than 29 years experience in the financial investment and technology industries.Our Chief Financial Officer, William Bush, has been the chief financial officer for two publicly traded companies and has been involved with emerging growth companies for more than 10 years. Regulatory Matters Internet Taxation The Internet Tax Freedom Act, which was signed into law in October 2007, extended a moratorium on taxes on Internet access and multiple, discriminatory taxes on electric commerce. This moratorium had previously expired in November2007, and as with the preceding Internet Tax Freedom Act, ‘‘grandfathered’’ states that taxed Internet access prior to October1998 to allow them to continue to do so. Certain states have enacted various taxes on Internet access or electronic commerce, and selected states’ taxes are being contested on a variety of bases. However, state tax laws may not be successfully contested, and future state and federal laws imposing taxes or other regulations on Internet access and electronic commerce may arise, any of which could increase the cost of providing Internet services, which could, in turn, materially adversely affect our business. 3 Employees As of December 31, 2009, we had no employees and utilized the services of 2 contract service providers.As of April 12, 2010, we had no employees and utilized the services of 6 contract service providers. We believe our relations are good.Two of our service providers are considered members of executive management. Item 1A.Risk Factors. Investing in our common stock involves a high degree of risk. Prospective investors should carefully consider the risks described below and other information contained in this annual report, including our financial statements and related notes before purchasing shares of our common stock. There are numerous and varied risks, known and unknown, that may prevent us from achieving our goals. If any of these risks actually occurs, our business, financial condition or results of operations may be materially adversely affected. In that case, the trading price of our common stock could decline and investors in our common stock could lose all or part of their investment. Risks Relating to Our Business We may be unable to successfully execute any of our identified business opportunities or other business opportunities that we determine to pursue. In order to pursue business opportunities, we will need to continue to build our infrastructure and strengthen our operational capabilities. Our ability to do any of these successfully could be affected by any one or more of the following factors: · the ability of our equipment, our equipment suppliers or our service providers to perform as we expect; · the ability of our services to achieve market acceptance; · our ability to manage third party relationships effectively; · our ability to work effectively with new customers; · our ability to effectively manage the growth and expansion of our business operations without incurring excessive costs, high employee turnover or damage to customer relationships; · our ability to attract and retain qualified personnel which may be affected by the significant competition in our industry for persons experienced in network operations and engineering; · our ability to accurately predict and respond to the rapid technological changes in our industry and the evolving demands of the markets we serve; and · our ability to raise additional capital to fund our growth and to support our operations until we reach profitability. Our failure to adequately address any one or more of the above factors could have a significant adverse impact on our ability to execute our business plan and the long term viability of our business. Our business depends on a strong brand, and if we do not maintain and enhance our brand, our ability to attract and retain customers may be impaired and our business and operating results may be harmed. We believe that our brand is a critical part of our business. Maintaining and enhancing our brand may require us to make substantial investments with no assurance that these investments will be successful. If we fail to promote and maintain the “YESDTC” brand, or if we incur significant expenses in this effort, our business, prospects, operating results and financial condition may be harmed. We anticipate that maintaining and enhancing our brand will become increasingly important, difficult and expensive. 4 We rely on a limited number of third party suppliers that manufacture our products. If these companies fail to perform or experience delays, shortages or increased demand for their products or services, we may face shortage of products or components, increased costs, and may be required to suspend our product deployment and our product and service introduction. We depend on a limited number of third party suppliers to produce and deliver products required for our network. We also depend on a limited number of third parties to distribute these same products. We do not maintain any long term supply contracts with these manufacturers. If a manufacturer or other provider does not satisfy our requirements, or if we lose a manufacturer or any other significant provider, we may have insufficient network equipment for delivery to customers and for installation or maintenance of our infrastructure, and we may be forced to suspend the deployment of our network and enrollment of new customers, thus impairing future growth. We may pursue acquisitions that we believe complement our existing operations but which involve risks that could adversely affect our business. Acquisitions involve risks that could adversely affect our business including the diversion of management time from operations and difficulties integrating the operations and personnel of acquired companies. In addition, any future acquisitions could result in significant costs, the incurrence of additional debt or the issuance of equity securities to fund the acquisition, and the assumption of contingent or undisclosed liabilities, all of which could materially adversely affect our business, financial condition and results of operations. In connection with any future acquisition, we generally will seek to minimize the impact of contingent and undisclosed liabilities by obtaining indemnities and warranties from the seller. However, these indemnities and warranties, if obtained, may not fully cover the liabilities due to their limited scope, their amount or duration, the financial limitations of the indemnitor or warrantor, or for other reasons. We continue to consider strategic acquisitions, some of which may be larger than those previously completed and could be material acquisitions.Integrating acquisitions is often costly and may require significant attention from management.Delays or other operational or financial problems that interfere with our operations may result.If we fail to implement proper overall business controls for companies or assets we acquire or fail to successfully integrate these acquired companies or assets in our processes, our financial condition and results of operations could be adversely affected.In addition, it is possible that we may incur significant expenses in the evaluation and pursuit of potential acquisitions that may not be successfully completed. We have a history of operating losses and expect to continue incurring losses for the foreseeable future. Our current business was launched in 2009 and has incurred losses in its first partial year of operation.We recorded a net loss of approximately $9,900,000 in 2009.We cannot anticipate when, if ever, our operations will become profitable. We expect to incur significant net losses as we develop our network, expand our markets, undertake acquisitions, and pursue our business strategy. We intend to invest significantly in our business before we expect cash flow from operations to be adequate to cover our operating expenses. If we are unable to execute our business strategy and grow our business, either as a result of the risks identified in this section or for any other reason, our business, prospects, financial condition and results of operations will be adversely affected. Cash and cash equivalents represent one of our largest assets and in light of therecent market turmoil among financial institutions and related liquidity issues, we may be at risk of being uninsured for a large portion of such assets or having timing problems accessing such assets. The market turmoil experienced over the past few years, including the failure or insolvency of several large financial institutions and the credit crunch affecting the short term debt markets, has caused liquidity problems for companies and institutions across the country. As of December 31, 2009, we had approximately $450,000 in cash and cash equivalents with one large financial banking institution. Although the present regulatory response in the United States for when alarge institution becomes insolventgenerally has been to have the failing institution merge or transfer assets to more solvent entities, thereby avoiding failures, it is possible that any financial institution could become insolvent or fail.At times, our cash and cash equivalents may be uninsured or in deposit accounts that exceed the Federal Deposit Insurance Corporation (“FDIC”) insurance limits. If the institution at which we have placed our funds were to become insolvent or fail, we could be at risk for losing a substantial portion of our cash deposits, or incur significant time delays in obtaining access to such funds.In light of the limited amount of federal insurance for deposits, even if we were to spread our cash assets among several institutions, we would remain at risk for the amount not covered by insurance. 5 The global economic crisis could have a material adverse effect on our liquidity and capital resources. The recent distress in the financial markets has resulted in extreme volatility in security prices and diminished liquidity and credit availability, and there can be no assurance that our liquidity will not be affected by changes in the financial markets and the global economy or that our capital resources will at all times be sufficient to satisfy our liquidity needs. Although we believe that our cash and cash equivalents currently on hand will provide us with sufficient liquidity through the current credit crisis, tightening of the credit markets could make it more difficult for us to access funds, enter into agreements for new debt or obtain funding through the issuance of our securities. In addition, the current credit crisis is having a significant negative impact on businesses around the world, and the impact of this crisis on our major suppliers cannot be predicted. The inability of key suppliers to access liquidity, or the insolvency of key suppliers, could lead to delivery delays or failures. Our business may require additional capital for continued growth, and our growth may be slowed if we do not have sufficient capital. The continued growth and operation of our business may require additional funding for working capital, debt service, the enhancement and upgrade of our network, the build-out of infrastructure to expand our coverage, possible acquisitions and possible bids to acquire spectrum licenses.We may be unable to secure such funding when needed in adequate amounts or on acceptable terms, if at all. To execute our business strategy, we may issue additional equity securities in public or private offerings, potentially at a price lower than the market price at the time of such issuance. Similarly, we may seek debt financing and may be forced to incur significant interest expense. If we cannot secure sufficient funding, we may be forced to forego strategic opportunities or delay, scale back or eliminate network deployments, operations, acquisitions, spectrum bids and other investments. Our ability to obtain needed financing may be impaired by such factors as the condition of the economy and capital markets, both generally and specifically in our industry, and the fact that we are not profitable, which could impact the availability or cost of future financings. If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs, even to the extent that we reduce our operations accordingly, we may be required to cease operations. Our independent auditors have expressed doubt about our ability to continue as a going concern. In their report dated April 14, 2010, our independent registered public accounting firm stated that our consolidated financial statements for the period ended December 31, 2009 were prepared assuming that we would continue as a going concern, and that they have doubt about our ability to continue as a going concern. Our auditors’ doubts are based on our recurring losses, accumulated deficits and negative cash flows from operations. We continue to experience net operating losses and negative cash flows from operating activities. Our ability to continue as a going concern is subject to our ability to generate profits and/or obtain necessary funding from outside sources, including by the sale of our securities, or obtaining loans from lenders, where possible. Our continued net operating losses and our auditors’ doubts increase the difficulty of our meeting these goals, and our efforts to continue as a going concern may not prove successful. Many of our competitors are better established and have resources significantly greater than we have, which may make it difficult to attract and retain customers. The market for direct-to-consumer services is highly competitive, and we compete with several other companies within each of our markets. Many of our competitors are well established with larger and better developed networks and support systems, longer-standing relationships with customers and suppliers, greater name recognition and greater financial, technical and marketing resources than we have. Our competitors may subsidize competing services with revenue from other sources and, thus, may offer their products and services at prices lower than ours. Our competitors may also reduce the prices of their services significantly or may offer broadband connectivity packaged with other products or services. We may not be able to reduce our prices or otherwise combine our services with other products or services, which may make it more difficult to attract and retain customers. In addition, new competitors may emerge for our primarily commercial and business customer base from businesses primarily engaged in providing residential services to consumers. We expect existing and prospective competitors to adopt technologies or business plans similar to ours, or seek other means to develop services competitive with ours, particularly if our services prove to be attractive in our target markets. This competition may make it difficult to attract and retain customers. 6 Excessive customer churn may adversely affect our financial performance by slowing customer growth, increasing costs and reducing revenues. The successful implementation of our business plan depends upon controlling customer churn. Customer churn is a measure of customers who stop using our services. Customer churn could increase as a result of: · Insufficient or ineffective marketing campaigns and/or general reduction in the quality of our customer service; · interruptions to the delivery of goods and services to customers over our network; · changes in promotions and new marketing or sales initiatives; and · new competitors entering the markets in which we offer service. An increase in customer churn can lead to slower customer growth, increased costs and a reduction in revenues. If our strategy is unsuccessful, we will not be profitable and our stockholders could lose their investment. There is limited track record for companies pursuing our strategy. Many direct-to-consumer venture marketing companies have failed and there is no guarantee that our strategy will be successful or profitable. If our strategy is unsuccessful, the value of our company may decrease and our stockholders could lose their investment. We may not be able to effectively control and manage our growth which would negatively impact our operations. If our business and markets continue to grow and develop, it will be necessary for us to finance and manage expansion in an orderly fashion. In addition, we may face challenges in managing expanding product and service offerings, and in integrating acquired businesses. Such events would increase demands on our existing management, workforce and facilities. Failure to satisfy increased demands could interrupt or adversely affect our operations and cause backlogs and administrative inefficiencies. The success of our business depends on the continuing contributions of key personnel and our ability to attract, train and retain highly qualified personnel. We are highly dependent on the continued services of our President and Chief Executive Officer, Joseph Noel who currently does not have an employment agreement with us.We cannot guarantee that any of these persons will stay with us for any definite period. Loss of the services of Mr. Noel could adversely impact our operations. We do not maintain policies of “key man” insurance on our executives. In addition, we must be able to attract, train, motivate and retain highly skilled and experienced service providers in order to successfully introduce our services in new markets and grow our business in existing markets. Qualified service providers often are in great demand and may be unavailable in the time frame required to satisfy our business requirements. We may not be able to attract and retain sufficient numbers of highly skilled service providers in the future. The loss of service providers or our inability to hire or retain sufficient service providers at competitive rates of compensation could impair our ability to successfully grow our business and retain our existing customer base. Any acquisitions we make could result in integration difficulties that could lead to substantial costs, delays or other operational or financial difficulties. We may seek to expand by acquiring competing businesses, including those operating in our current business markets or those operating in other geographic markets. We cannot accurately predict the timing, size and success of our acquisition efforts and the associated capital commitments that might be required. We expect to encounter competition for acquisitions which may limit the number of potential acquisition opportunities and may lead to higher acquisition prices. We may not be able to identify, acquire or profitably manage additional businesses or successfully integrate acquired businesses, if any, without substantial costs, delays or other operational or financial difficulties. 7 In addition, such acquisitions involve a number of other risks, including: · failure of the acquired businesses to achieve expected results; · diversion of management’s attention and resources to acquisitions; · failure to retain key customers or personnel of the acquired businesses; and · risks associated with unanticipated events, liabilities or contingencies. Client dissatisfaction with, or performance problems of, a single acquired business could negatively affect our reputation. The inability to acquire businesses on reasonable terms or successfully integrate and manage acquired companies, or the occurrence of performance problems at acquired companies, could result in dilution, unfavorable accounting treatment or one-time charges and difficulties in successfully managing our business. Our inability to obtain capital,internally generate cash, secure debt financing, or use shares of our common stock to finance future acquisitions could impair the growth and expansion of our business. The extent to which we will be able or willing to use shares of our common stock to consummate acquisitions will depend on (i) the market value of our securities which will vary, (ii) liquidity, which is presently limited, and (iii) the willingness of potential sellers to accept shares of our common stock as full or partial payment for their business. Using shares of our common stock for this purpose may result in significant dilution to existing stockholders. To the extent that we are unable to use common stock to make future acquisitions, our ability to grow through acquisitions may be limited by the extent to which we are able to raise capital through debt or equity financings. We may not be able to obtain the necessary capital to finance any acquisitions. If we are unable to obtain additional capital on acceptable terms, we may be required to reduce the scope of expansion or redirect resources committed to internal purposes. Our failure to use shares of our common stock to make future acquisitions may hinder our ability to actively pursue our acquisition program. In providing our services we could infringe on the intellectual property rights of others, which may cause us to engage in costly litigation and, if we do not prevail, could also cause us to pay substantial damages and prohibit us from selling our services. Third parties may assert infringement or other intellectual property claims against us. We may have to pay substantial damages, including damages for past infringement if it is ultimately determined that our services infringe a third party’s proprietary rights. Further, we may be prohibited from selling or providing some of our services before we obtain additional licenses, which, if available at all, may require us to pay substantial royalties or licensing fees. Even if claims are without merit, defending a lawsuit takes significant time, may be expensive and may divert management’s attention from our other business concerns. Any public announcements related to litigation or interference proceedings initiated or threatened against us could cause our business to be harmed and our stock price to decline. Risks Relating to Our Industry An economic or industry slowdown may materially and adversely affect our business. Slowdowns in the economy or in the direct-to-consumer industry may impact demand for our services, or negatively impact other businesses or industries, thereby reducing demand for our services by causing others to delay or abandon implementation of new products and technologies. Further, the war on terrorism, the threat of additional terrorist attacks, the political and economic uncertainties resulting therefrom, and other unforeseen events may impose additional risks upon and adversely affect the direct-to-consumer industry, and our business. The industry in which we operate is continually evolving which makes it difficult to evaluate our future prospects and increases the risk of an investment in our securities. Our products and services may become obsolete and we may not be able to develop competitive products or services on a timely basis or at all. 8 The direct-to-consumer industry is characterized by rapid technological change, competitive pricing, frequent new service introductions, and evolving industry standards. We believe that our success depends on our ability to anticipate and adapt to these challenges and to offer competitive services on a timely basis. We face a number of difficulties and uncertainties associated with our reliance on technological development, such as: · competition from service providers using more traditional and commercially proven means to deliver similar or alternative services; · competition from new service providers using more efficient, less expensive technologies, including products not yet invented or developed; · uncertain customer acceptance; · realizing economies of scale; · responding successfully to advances in competing technologies in a timely and cost-effective manner; · existing, proposed or undeveloped technologies that may render our services less profitable or obsolete. As the services offered by us and our competitors develop, businesses and consumers may not accept our services as a commercially viable alternative to other means of delivering products and services. As a result, our services may become obsolete and we may be unable to develop competitive products or services on a timely basis, or at all. Risks Relating to Our Organization As a result of the Exchange, YesDTC became a subsidiary of ours and since we are subject to the reporting requirements of federal securities laws, this can be expensive and may divert resources from other projects, thus impairing our ability grow. As a result of the Exchange, YesDTC became a subsidiary of ours and, accordingly, is subject to the information and reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and other federal securities laws, including compliance with the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”). The costs of preparing and filing annual and quarterly reports, proxy statements and other information with the SEC (including reporting of the Exchange) and furnishing audited reports to stockholders will cause our expenses to be higher than they would have been if YesDTC had remained privately held and did not consummate the Exchange. It may be time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by the Sarbanes-Oxley Act. We will need to hire additional financial reporting, internal controls and other finance personnel in order to develop and implement appropriate internal controls and reporting procedures. If we are unable to comply with the internal controls requirements of the Sarbanes-Oxley Act, then we may not be able to obtain the independent accountant certifications required by such act, which may preclude us from keeping our filings with the SEC current and interfere with the ability of investors to trade our securities and for our shares to continue to be quoted on the OTC Bulletin Board or to list on any national securities exchange. Our certificate of incorporation allows for our board to create new series of preferred stock without further approval by our stockholders which could adversely affect the rights of the holders of our common stock. Our board of directors has the authority to fix and determine the relative rights and preferences of preferred stock. Our board of directors also has the authority to issue preferred stock without further stockholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to such holders (i) the preferred right to our assets upon liquidation, (ii) the right to receive dividend payments before dividends are distributed to the holders of common stock and (iii) the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock. In addition, our board of directors could authorize the issuance of a series of preferred stock that has greater voting power than our common stock or that is convertible into our common stock, which could decrease the relative voting power of our common stock or result in dilution to our existing common stockholders. 9 Our officers and directors own a substantial amount of our common stock and, therefore, exercise significant control over our corporate governance and affairs which may result in their taking actions with which other shareholders do not agree. Our executive officers and directors, and entities affiliated with them, control approximately 50.3% of our outstanding common stock (including exercisable warrants held by them). These shareholders, if they act together, may be able to exercise substantial influence over the outcome of all corporate actions requiring approval of our shareholders, including the election of directors and approval of significant corporate transactions, which may result in corporate action with which other shareholders do not agree. This concentration of ownership may also have the effect of delaying or preventing a change in control which might be in other shareholders’ best interest but which might negatively affect the market price of our common stock. If we fail to establish and maintain an effective system of internal control, we may not be able to report our financial results accurately or to prevent fraud. Any inability to report and file our financial results accurately and timely could harm our reputation and adversely impact the trading price of our common stock. Effective internal control is necessary for us to provide reliable financial reports and prevent fraud. If we cannot provide reliable financial reports or prevent fraud, we may not be able to manage our business as effectively as we would if an effective control environment existed, and our business and reputation with investors may be harmed. As a result, our small size and any current internal control deficiencies may adversely affect our financial condition, results of operation and access to capital. We have not performed an in-depth analysis to determine if historical un-discovered failures of internal controls exist, and may in the future discover areas of our internal control that need improvement. We are subject to financial reporting and other requirements for which our accounting, and other management systems and resources may not be adequately prepared. We are subject to reporting and other obligations under the Securities Exchange Act of 1934, as amended, including the requirements of Section 404 of the Sarbanes-Oxley Act. Section 404 requires us to conduct an annual management assessment of the effectiveness of our internal controls over financial reporting.Beginning in 2011, we will be required to obtain a report by our independent auditors addressing these assessments annually. These reporting and other obligations will place significant demands on our management, administrative, operational and accounting resources. We anticipate that we may need to (i) upgrade our systems, (ii) implement additional financial and management controls, reporting systems and procedures, (iii) implement an internal audit function, and (iv) hire additional accounting, internal audit and finance personnel. If we are unable to accomplish these objectives in a timely and effective manner, our ability to comply with our financial reporting requirements and other rules that apply to reporting companies could be impaired. Any failure to maintain effective internal controls could have a negative impact on our ability to manage our business and on our stock price. Public company compliance may make it more difficult to attract and retain officers and directors. The Sarbanes-Oxley Act and rules implemented by the SEC have required changes in corporate governance practices of public companies. As a public company, we expect these rules and regulations to increase our compliance costs in 2010 and beyond and to make certain activities more time consuming and costly. As a public company, we also expect that these rules and regulations may make it more difficult and expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers, and to maintain insurance at reasonable rates, or at all. Risks Relating to Our Common Stock We may fail to qualify for continued listing on the OTC Bulletin Board which could make it more difficult for investors to sell their shares. In January 2010, our common stock was approved for listing on the OTC Bulletin Board(“OTCBB”) and our common stock continues to be listed on the OTCBB. There can be no assurance that trading of our common stock on such market will be sustained or that we can meet OTCBB’s continued listing standards. In the event that our common stock fails to qualify for continued inclusion, our common stock could thereafter only be quoted on the “pink sheets.” Under such circumstances, shareholders may find it more difficult to dispose of, or to obtain accurate quotations, for our common stock, and our common stock would become substantially less attractive to certain purchasers such as financial institutions, hedge funds and other similar investors. 10 Our common stock may be affected by limited trading volume and price fluctuations which could adversely impact the value of our common stock. There has been limited trading in our common stock and there can be no assurance that an active trading market in our common stock will either develop or be maintained. Our common stock has experienced, and is likely to experience in the future, significant price and volume fluctuations which could adversely affect the market price of our common stock without regard to our operating performance. In addition, we believe that factors such as quarterly fluctuations in our financial results and changes in the overall economy or the condition of the financial markets could cause the price of our common stock to fluctuate substantially. These fluctuations may also cause short sellers to periodically enter the market in the belief that we will have poor results in the future. We cannot predict the actions of market participants and, therefore, can offer no assurances that the market for our common stock will be stable or appreciate over time. Our stock price may be volatile. The market price of our common stock is likely to be highly volatile and could fluctuate widely in price in response to various factors, many of which are beyond our control, including the following: • changes in our industry; • competitive pricing pressures; • our ability to obtain working capital financing; • additions or departures of key personnel; • limited “public float” following the Merger, in the hands of a small number of persons whose sales or lack of sales could result in positive or negative pricing pressure on the market price for our common stock; • sales of our common stock (particularly following effectiveness of the resale registration statement required to be filed in connection with the Private Placement); • our ability to execute our business plan; • operating results that fall below expectations; • loss of any strategic relationship; • regulatory developments; • economic and other external factors; • period-to-period fluctuations in our financial results; and • inability to develop or acquire new or needed technology. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our common stock. We have not paid dividends in the past and do not expect to pay dividends in the future. Any return on an investment in our common stock may be limited to the value of the common stock. We have never paid cash dividends on our common stock and do not anticipate doing so in the foreseeable future. The payment of dividends on our common stock will depend on our earnings, financial condition, and other business and economic factors as our board of directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on a shareholder’s investment will only occur if our stock price appreciates. There is currently a very limited trading market for our common stock and we cannot ensure that one will ever develop or be sustained. To date there has been a very limited trading market for our common stock. We cannot predict how liquid the market for our common stock might become. We anticipate having our common stock continue to be quoted for trading on the OTCBB, however, we cannot be sure that such quotations will continue. As soon as is practicable, we anticipate applying for listing of our common stock on either the NYSE Amex, The NASDAQ Capital Market or other national securities exchange, assuming that we can satisfy the initial listing standards for such exchange. We currently do not satisfy the initial listing standards, and cannot ensure that we will be able to satisfy such listing standards or that our common stock will be accepted for listing on any such exchange. Should we fail to satisfy the initial listing standards of such exchanges, or our common stock is otherwise rejected for listing and remain listed on the OTCBB or suspended from the OTCBB, the trading price of our common stock could suffer and the trading market for our common stock may be less liquid and our common stock price may be subject to increased volatility. 11 Furthermore, for companies whose securities are traded in the OTCBB, it is more difficult (1)to obtain accurate quotations, (2)to obtain coverage for significant news events because major wire services generally do not publish press releases about such companies, and (3) to obtain needed capital. Our common stock may be deemed a “penny stock,” which would make it more difficult for our investors to sell their shares. Our common stock may be subject to the “penny stock” rules adopted under Section 15(g) of the Exchange Act. The penny stock rules generally apply to companies whose common stock is not listed on The NASDAQ Stock Market or other national securities exchange and trades at less than $4.00 per share, other than companies that have had average revenue of at least $6,000,000 for the last three years or that have tangible net worth of at least $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If we remain subject to the penny stock rules for any significant period, it could have an adverse effect on the market for our securities. If our securities are subject to the penny stock rules, investors will find it more difficult to dispose of our securities. Conversion of secured convertible notes and exercise of warrants may have a dilutive effect on our common stock. If the price per share of our common stock at the time of exercise of any warrants, options, or any other convertible securities is in excess of the various exercise or conversion prices of such convertible securities, exercise or conversion of such convertible securities would have a dilutive effect on our common stock. As of December 31, 2009, we had (i)outstanding warrants to purchase 54,800,000 shares of our common stock at an exercise price of $0.10 per share, and (ii) outstanding secured convertible notes which are convertible into an aggregate of 50,000,000 shares of our common stock. Further, any additional financing that we secure may require the granting of rights, preferences or privileges senior to those of our common stock and which result in additional dilution of the existing ownership interests of our common stockholders. Item 1B.Unresolved Staff Comments. Not applicable. Item 2. Properties. Our executive offices are currently located in San Francisco, California, at 300 Beale Street for our administrative offices. We do not pay nor are we required to make any annual rent payments.There is no guarantee that this arrangement will continue. We do not own any real property. Item 3. Legal Proceedings. From time to time, the Company may become involved in litigation relating to claims arising out of its operations in the normal course of business. We are not involved in any pending legal proceeding or litigation and, to the best of our knowledge, no governmental authority is contemplating any proceeding to which we are a party or to which any of our properties is subject, which would reasonably be likely to have a material adverse effect on the Company. Item 4. (Removed and Reserved.) 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock was eligible for quotation on the OTC Bulletin Board under the symbol PPHI from February 17, 2009 through January 12, 2010.Since January 13, 2010, our common stock has been eligible for quotation on the OTC Bulletin Board under the symbol YESDPrior to January 13, 2010, there was no active market for our common stock. As a result, there is no historical information to be provided regarding high and low sales prices as reported on the OTC Bulletin Board. The last reported sales price of our common stock on the OTC Bulletin Board on April 12, 2010 was$0.06. According to the records of our transfer agent, as of April 12, 2010, there were approximately 25holders of record of our common stock. Dividend Policy We have never declared or paid cash dividends on our common stock, and we do not intend to pay any cash dividends on our common stock in the foreseeable future. Rather, we expect to retain future earnings (if any) to fund the operation and expansion of our business and for general corporate purposes. Securities Authorized for Issuance Under Equity Compensation Plans As of December 31, 2009, we did not maintain any incentive stock or similar stock incentive plans. Recent Sales of Unregistered Securities Sales by YesDTC, Inc. On December 11,2009, YesDTC sold an aggregate of $200,000 in 5% senior secured convertible notes due December 2011 (the “Bridge Notes”) and five-year warrants to purchase an aggregate of 50,000,000 shares of common stock at an exercise price of $0.10 per share (the “Bridge Warrants”).The Bridge Notes are convertible into an aggregate of 50,000,000 shares of common stock. Upon the closing of the Exchange, Yes DTC’s obligations under the Bridge Notes and Bridge Warrants were assumed by the Company.All of the shares of common stock underlying the Bridge Notes and Bridge Warrants are subject to a registration rights under which we are obligated to file a registration statement covering such shares within 180 days of the closing date of the bridge financing and to use our best efforts to cause such registration statement to be declared effective within 365 days of the closing date.Holders of our securities issued in the Bridge Financing also have the right to seek “piggyback” registration of their shares in certain circumstances. On November 23, 2009we issued 90,000,000 common shares to our founders for $100 and services valued at $8,900. Of those shares, we issued 50,000,000 to our President and Chief Executive Officer, Mr. Joseph Noel, and 40,000,000 to Allay Online Marketing, LLC. Mr. Noel owns 25% of Allay Online Marketing, LLC and is its managing member. Sales by YesDTC Holdings, Inc. On November 20, 2009, our board of directors declared a dividend of an additional 48.234136 shares of our common stock on each share of our common stock outstanding on December 4, 2009. On December 11, 2009, we issued 450 units in a private placement to two investors (the “Private Placement”), consisting of an aggregate of 4,500,000 shares of our common stock and five-year warrants to purchase 4,500,000 shares of common stock exercisable at $0.10 per share (the “Investor Warrants”), for $10,000 per unit, or $450,000.For a period of 12 months from the closing date of the Private Placement, holders of our shares issued in the Private Placement, as well as the shares of common stock underlying the warrants issued in the Private Placement, have the right to seek “piggyback” registration of their shares in certain circumstances. 13 Description of Securities Authorized Capital Stock We have authorized 1,000,000,000 shares of capital stock, par value $0.0001 per share, of which 900,000,000 are shares of common stock and 100,000,000 are shares of preferred stock. Capital Stock Issued and Outstanding Our issued and outstanding securities as ofApril 12, 2010, on a fully diluted basis, are as follows: · 139,800,000shares of our common stock; · No shares of preferred stock; · Warrants to purchase an aggregate of 54,800,000 shares of our common stock issued to third parties in private placements at an exercise price of $0.10 per share; and · Convertible promissory notes issued to third parties in private placements that can currently be converted into an aggregate of 50,000,000 shares of our common stock. Common Stock The holders of our common stock are entitled to one vote per share. Our Amended and Restated Articles of Incorporation does not provide for cumulative voting. The holders of our common stock are entitled to receive ratably such dividends, if any, as may be declared by our board of directors out of legally available funds; however, the current policy of our board of directors is to retain earnings, if any, for operations and growth. Upon liquidation, dissolution or winding-up, the holders of our common stock are entitled to share ratably in all assets that are legally available for distribution. The holders of our common stock have no preemptive, subscription, redemption or conversion rights. The rights, preferences and privileges of holders of our common stock are subject to, and may be adversely affected by, the rights of the holders of any series of preferred stock, which may be designated solely by action of our board of directors and issued in the future. Preferred Stock Our board of directors is authorized, subject to any limitations prescribed by law, without further vote or action by our stockholders, to issue from time to time shares of preferred stock in one or more series. Each series of preferred stock will have such number of shares, designations, preferences, voting powers, qualifications and special or relative rights or privileges as shall be determined by our board of directors, which may include, among others, dividend rights, voting rights, liquidation preferences, conversion rights and preemptive rights. Secured Convertible Promissory Notes In connection with the Exchange, we assumed the obligations of YesDTC under certain 5% senior secured convertible promissory notes having an aggregate principal amount of $200,000 (the “Bridge Notes”) that were issued in connection with a bridge financing.The Bridge Notes mature in December 2011 and bear interest at 5% per annum, payable on the maturity date.During an event of default (as defined in the Bridge Notes), the interest of the Bridge Notes will be increased to 18% per annum until paid in full.In addition, upon the occurrence of an event of default, all principal and interest then remaining unpaid shall immediately become due and payable upon demand. Events of default include but are not limited to (i) the Company’s failure to make payments when due, (ii) breaches by the Company of its representations, warranties and covenants, and (iii) delisting of the Company’s common stock from the OTC Bulletin Board. Pursuant to the terms of the notes, the subscribers have the right, so long as the notes are not fully repaid, to convert the notes into shares of the Company’s common stock at a conversion price of $0.0004 per share as may be adjusted.The Bridge Notes contain anti-dilution provisions, including but not limited to if the Company issues shares of its common stock at less than the then existing conversion price, the conversion price of the Bridge Notes will automatically be reduced to such lower price. The Bridge Notes contain limitations on conversion, including the limitation that the holder may not convert its note to the extent that upon conversion the holder, together with its affiliates, would own in excess of 4.99% of the Company’s outstanding shares of common stock (subject to an increase upon at least 61-days’ notice by the subscriber to the Company, of up to 9.99%). The Bridge Notes are secured by a security interest in certain assets of YesDTC, pursuant to a security agreement. Warrants In connection with the Exchange, we assumed the obligations of YesDTC under certain warrants to purchase up to an aggregate of 50,000,000 shares of our common stock that were issued in connection with a bridge financing (the “Bridge Warrants”)/The Bridge Warrants are exercisable for a period of five (5) years at an exercise price of $0.10 per share.The Bridge Warrants contain anti-dilution provisions, including but not limited to if the Company issues shares of its common stock at less than the then existingexercise price, the exercise price of the warrants will automatically be reduced to such lower price.The Bridge Warrants contain limitations on exercise, including the limitation that the holders may not convert their warrants to the extent that upon exercise the holder, together with its affiliates, would own in excess of 4.99% of the Company’s outstanding shares of common stock (subject to an increase upon at least 61-days’ notice by the subscriber to the Company, of up to 9.99%). 14 In connection with the private placement that we closed in December 2009 (the “Private Placement”), we issued warrants to purchase an aggregate of 4,500,000 shares of our common stock (the “Private Placement Warrants”).The Private Placement Warrants are exercisable for a period of five (5) years at an exercise price of $0.10 per share.The Private Placement Warrants contain anti-dilution provisions, including but not limited to if the Company issues shares of its common stock at less than the then existingexercise price, the exercise price of the warrants will automatically be reduced to such lower price.The Private Placement Warrants contain limitations on exercise, including the limitation that the holders may not convert their warrants to the extent that upon exercise the holder, together with its affiliates, would own in excess of 4.99% of the Company’s outstanding shares of common stock (subject to an increase upon at least 61-days’ notice by the subscriber to the Company, of up to 9.99%). Registration Rights All of the shares of common stock underlying the Bridge Notes and Bridge Warrants are subject to a registration rights agreement under which we are obligated to file a registration statement covering such shares within 180 days of the closing date of the Bridge Financing and to use our best efforts to cause such registration statement to be declared effective within 365 days of the closing date.Holders of our securities issued in the Bridge Financing also have the right to seek “piggyback” registration of their shares in certain circumstances.In addition, for a period of 12 months from the closing date of the Private Placement, holders of our shares issued in the Private Placement, as well as the shares of common stock underlying the Private Placement Warrants, have the right to seek “piggyback” registration of their shares in certain circumstances. Transfer Agent Our transfer agent is Holladay Stock Transfer, 2369 North 67th Place, Scottsdale, Arizona 85251. Indemnification of Directors and Officers Under the Nevada Revised Statutes and our Articles of Incorporation, as amended, and our Bylaws, our directors will have no personal liability to us or our stockholders for monetary damages incurred as the result of the breach or alleged breach by a director of his "duty of care." This provision does not apply to the directors' (i) acts or omissions that involve intentional misconduct or a knowing and culpable violation of law, (ii) acts or omissions that a director believes to be contrary to the best interests of the corporation or its stockholders or that involve the absence of good faith on the part of the director, (iii) approval of any transaction from which a director derives an improper personal benefit, (iv) acts or omissions that show a reckless disregard for the director's duty to the corporation or its stockholders in circumstances in which the director was aware, or should have been aware, in the ordinary course of performing a director's duties, of a risk of serious injury to the corporation or its stockholders, (v) acts or omissions that constituted an unexcused pattern of inattention that amounts to an abdication of the director's duty to the corporation or its stockholders, or (vi) approval of an unlawful dividend, distribution, stock repurchase or redemption. This provision would generally absolve directors of personal liability for negligence in the performance of duties, including gross negligence. The effect of this provision in our Articles of Incorporation and Bylaws is to eliminate the rights of our Company and our stockholders (through stockholder's derivative suits on behalf of our Company) to recover monetary damages against a director for breach of his fiduciary duty of care as a director (including breaches resulting from negligent or grossly negligent behavior) except in the situations described in clauses (i) through (vi) above. This provision does not limit nor eliminate the rights of our Company or any stockholder to seek non-monetary relief such as an injunction or rescission in the event of a breach of a director's duty of care. Insofar as indemnification for liabilities arising under the Securities Act of 1933 (the "Act" or "Securities Act") may be permitted to directors, officers or persons controlling our Company pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. Item 6.Selected Financial Data. Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview YesDTC is a direct-to-consumer venture marketing company specializing in the creation of innovative, high quality direct-response-television (DRTV) and internet marketing programs to reach a broad based consumer audience of domestic and international customers. The Company brings a unique set of skills to the business of successful consumer product marketing. Specifically, YesDTC was established to provide financing for DRTV and internet based marketing campaigns; develop and produce the creative content of these media ads by the Company’s team of experts; and arrange all aspects of advertisement broadcasting, including interfacing with media buyers. 15 Characteristics of our Revenues and Expenses As of December 31, 2009, we had not concluded any sales transactions as our business was formed in November 2009.As a result we had no revenue or cost of sales for the year ended December 31, 2009. Sales and marketing expenses primarily consist of the costs of our marketing initiatives and business development expenses. General and administrative expenses include costs attributable to corporate overhead and the overall support of our operations.Our primary costs include charges related to stock issued and recognized as compensation, accounting, legal and other professional services, and other general operating expenses. Market Information We operate in one segment which is the business of direct-to-consumer services.Although we provide services in multiple markets, these operations have been aggregated into one reportable segment based on the similar economic characteristics among all markets, including the nature of the services provided and the type of customers purchasing such services. Since we were formed on November 13, 2009 there is no comparative period for purposes of this analysis.Accordingly, the following discusses activityfrom inception through December 31, 2009. For the Period From Inception (November 13, 2009) to December 31,2009 Revenues and Cost of Revenues.We had no revenues or cost of revenues for the year ended December 31,2009.We are in the formation stage as our business was formed near the end of the calendar year and no revenue activities had yet begun. Sales and Marketing.Sales and marketing expenses for the year ended December 31, 2009 totaled approximately $59,000. These costs primarily related to the cost of custom designed direct-to-consumer marketing campaigns.Approximately $48,000 of the total expenses were to a company controlled by Jon Schulberg, a director of the Company, of which $30,000 had been paid at December 31, 2009 and approximately $7,000 of these expenses were to a company controlled by another director, for investor relations services. General and Administrative.General and administrative expenses for the year ended December 31, 2009 totaled approximately $16,000.These costs were principally related to costs associated with legal and consulting services associated with the start-up of our business and includes $2,500 of stock-based legal fees. Interest Expense.Interest expense for the year ended December 31, 2009 totaled approximately $6,500.These costs primarily related to the amortization of amounts recognized as debt discounts from the issuance of warrants as part of a financing, interest on the face amount of notes, and amortization of debt issue costs. Change in fair value of embedded conversion option.Change in fair value of the embedded conversion option for the year ended December 31, 2009 totaled approximately $5,000,000.These costs relate to the recognition of changes in the fair value of the embedded conversion option derivativeliability of the convertible debt which was sold as part of a financing. Change in fair value of warrant liability.Change in fair value of warrant liability for the year ended December 31, 2009 totaled approximately $4,800,000.These costs relate to the recognition of changes in the fair value of the warrant derivative liability issued as part of a financing. Liquidity and Capital Resources We have historically met our liquidity and capital requirements primarily through the public sale and private placement of equity securities and debt financing. Cash and cash equivalents totaled approximately $450,000. Net Cash Used in Operating Activities.Net cash used in operating activities for the year ended December 31, 2009 totaled approximately $160,000.The use of cash was primarily related to the acquisition of inventory for sale in our distribution network and the prepayment of legal fees offset by accrued liabilities. 16 Net Cash Provided By/Used in Investing Activities.We did not use cash in investing activities for the year ended December 31, 2009. Net Cash Provided By Financing Activities.Net cash provided by financing activities for the year ended December 31, 2009 totaled approximately $608,000. The cash provided was the result of the sale of common stock through a PIPE financing and the sale convertible notes which resulted in net proceeds of approximately $418,000 and $190,000, respectively. Working Capital.As of December 31,2009, we had working capital deficit of approximately $9.9 million including approximately $10.5 million of liabilities related to derivative liabilities. Based on our current operating activities and plans, we believe our existing working capital will enable us to meet our anticipated cash requirements for at least the next twelve months. Senior Convertible Debentures In December 2009, we sold $200,000 of senior convertible debentures. These debentures do not require periodic interest payments but do bear an interest rate of 5% per annum and mature on December 11,2011.Holders of the debentures received five-year warrants to purchase an aggregate of 50,000,000 shares of common stock at an exercise price of $0.10 per share. Impact of Inflation, Changing Prices and Economic Conditions Pricing for many products and services have historically decreased over time due to the effect of product and process improvements and enhancements. In addition, economic conditions can affect the buying patterns of customers. During 2009, the impact of the long economic recession caused many of our prospective customers to either delay their buying decisions. In addition, general pricing levels for consumer-to-direct services declined modestly during the year. We believe that certain customers may increase their purchase of products and services when economic conditions improve. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the amounts of revenues and expenses. Critical accounting policies are those that require the application of management’s most difficult, subjective or complex judgments, often because of the need to make estimates about the effect of matters that are inherently uncertain and that may change in subsequent periods. In preparing the financial statements, we utilized available information, including our past history, industry standards and the current economic environment, among other factors, in forming our estimates and judgments, giving appropriate consideration to materiality. Actual results may differ from these estimates. In addition, other companies may utilize different estimates, which may impact the comparability of our results of operations to other companies in our industry. We believe that of our significant accounting policies, the following may involve a higher degree of judgment and estimation, or are fundamentally important to our business. Revenue Recognition.We expect to recognize the total revenue provided under a contract ratably over the contract period, including any periods under which we have agreed to provide services at no cost.Deferred revenues are recognized as a liability when billings are issued in advance of the date when revenues are earned.We expect to apply the revenue recognition principles set forth in ASC 605 which provides for revenue to be recognized when (i) persuasive evidence of an arrangement exists, (ii) delivery or installation has been completed, (iii) the customer accepts and verifies receipt, and (iv) collectability is reasonably assured. Stock Based Awards.With our formation in 2009, we implemented ASC 718-10 which requires the fair value of all stock-based employee compensation awarded to employees and service providers to be recorded as an expense over the related vesting period.The statement also requires the recognition of compensation expense for the fair value of any unvested stock option and warrant awards outstanding at the date of adoption. Off-Balance Sheet Arrangements.We have no off-balance sheet arrangements, financings, or other relationships with unconsolidated entities known as ‘‘Special Purposes Entities.’’ 17 Recent Accounting Pronouncements In September2006, the FASB issued an accounting standard which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. We adopted this standard upon formation in 2009 for our financial assets and financial liabilities.Upon formation in 2009, we also adopted the fair value measurement requirements for nonfinancial assets and nonfinancial liabilities that are not recognized or disclosed at fair value on a recurring basis.The adoption of this standard did not have a material impact on our financial position or results of operations. In December 2007, the FASB issued an accounting standard related to accounting for business combinations and related disclosures. This standard addresses the recognition and accounting for identifiable assets acquired, liabilities assumed and noncontrolling interests in business combinations. The standard also expands disclosure requirements for business combinations. The standard became effective on January 1, 2009 which we adopted upon formation in 2009. In December 2007, the FASB issued an accounting standard related to accounting and reporting for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. Noncontrolling interests are reported as a separate component of consolidated stockholders’ equity, and net income allocable to noncontrolling interests and net income attributable to stockholders are reported separately in the consolidated statement of operations. This standard became effective on January 1, 2009 and did not have a material impact on our financial position or results of operations. In March 2008, the FASB issued an accounting standard related to disclosures about derivative instruments and hedging activities. This standard amends and enhances disclosure requirements to provide a better understanding of how and why a company uses derivative instruments, how derivative instruments and related hedged items are accounted for, and their effect on a company’s financial position, financial performance and cash flows. We adopted this standard on our formation in 2009 and have included additional disclosures in our consolidated financial statements. In April 2008, the FASB issued an accounting standard which provides guidance for determining the useful life of an intangible asset and the period of expected cash flows used to measure the fair value of the asset. We adopted this standard on our formation in 2009 and it did not impact our financial position or results of operations. In May 2008, the FASB issued an accounting standard that requires the liability and equity components of convertible debt instruments to be accounted for separately if the debt can be settled in cash upon conversion. Our debt could not be settled in cash upon conversion.This standard became effective January 1, 2009 which we adopted upon formation in 2009.Accordingly, there was no impact on our financial position or results of operations upon adoption. In April 2009, the FASB issued an accounting standard which affirmed that there is no change in the measurement of fair value when the volume and level of activity for an asset or a liability has significantly decreased.This standard also identifies circumstances that indicate when a transaction is not orderly.We adopted this standard on our formation in 2009 and it had no material impact on our financial position and results of operations. In April 2009, the FASB issued an accounting standard which requires disclosures about the fair value of financial instruments whenever a public company issues financial information for interim reporting periods. This standard became effective in the second quarter of 2009 and did not have a material impact on our financial position and results of operations. In June 2009, the FASB issued an accounting standard which requires entities to disclose the date through which subsequent events have been evaluated as well as whether that date is the date the financial statements were issued or the date the financial statements were made available to be issued. We adopted this standard upon formation in 2009. In June 2009, the FASB issued the FASB Accounting Standards Codification (“Codification”). Effective in the third quarter of 2009, the Codification became the single source for all authoritative generally accepted accounting principles (“GAAP”) recognized by the FASB and is required to be applied to financial statements issued for interim and annual periods ending after September15, 2009. The Codification does not change GAAP and did not impact our financial position or results of operations. In August 2009, the FASB issued an accounting standard to provide clarification on measuring liabilities at fair value when a quoted price in an active market is not available.This standard became effective for us upon formation in 2009 and did not have a significant impact on our financial position or results of operations. In October 2009, the FASB issued an accounting standard that amended the rules on revenue recognition for multiple-deliverable revenue arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (i) vendor-specific objective evidence; (ii) third-party evidence; or (iii) estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method and also requires expanded disclosures. This standard is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. Early adoption is permitted. The adoption of this standard is not expected to have any impact on our financial position and results of operations. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. 18 Item 8. Financial Statements and Supplementary Data. YESDTC HOLDINGS, INC. AND SUBSIDIARY (a development stage company) Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 20 Consolidated Balance Sheet 21 Consolidated Statement of Operations 22 Consolidated Statement of Changes in Stockholders’ Deficit 23 Consolidated Statement of Cash Flows 24 Notes to Consolidated Financial Statements 25 19 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders' of: YesDTC Holdings, Inc. We have audited the accompanying consolidated balance sheet of YesDTC Holdings, Inc. and Subsidiary (a development stage company) as of December 31, 2009, and the related consolidated statements of operations, changes in stockholders’ deficit, and cash flows for the period from inception (November 13, 2009) to December 31, 2009.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of YesDTC Holdings, Inc. and Subsidiary (a development stage company), as of December 31, 2009, and the consolidated results of its operations and its cash flows for the period from inception (November 13, 2009) to December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company reported a net loss of $9,881,694 and had cash used in operating activities of $160,174 for the period from inception (November 13, 2009) to December 31, 2009 and was a development stage company with no revenues. Additionally, as of December 31, 2009, the company had a working capital deficit of $9,917,930 a stockholders' deficit of $9,914,094 and a deficit accumulated during the development stage of $9,881,694. These matters raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans as to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Salberg & Company, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida April 14, 2010 20 YESDTC HOLDINGS, INC. AND SUBSIDIARY (a development stage company) CONSOLIDATED BALANCE SHEET DECEMBER 31, 2009 Assets Current Assets Cash and cash equivalents $ Inventory Prepaid Expenses Total Current Assets Debt issue costs, net Total Assets $ Liabilities and Stockholders’ Deficit Current Liabilities Accrued expenses $ Accounts payable- related parties Warrantliability Embedded conversion option liability Total Current Liabilities Long-Term Liabilities Convertible notes, net of debt discount of $155,555 Convertible notes due to related parties, net of debt discount of $38,889 Total Long-Term Liabilities Total Liabilities Commitments and Contingencies (Note 12) Stockholders' Deficit Preferred stock, par value $0.0001; 100,000,000 shares authorized; none issued and outstanding - Common stock, par value $0.0001;900,000,000 shares authorized; 139,800,000 issued and outstanding Additional paid-in-capital ) Deficit accumulated during development stage ) Total Stockholders' Deficit ) Total Liabilities and Stockholders' Deficit $ The accompanying notes are an integral part of these consolidated financial statements. 21 YESDTC HOLDINGS, INC. AND SUBSIDIARY (a development stage company) CONSOLIDATED STATEMENT OF OPERATIONS FROM INCEPTION (NOVEMBER 13, 2009) TO DECEMBER 31, 2009 Revenues $ Operating Expenses: Sales and marketing General and administrative Total Operating Expenses Operating Loss ) Other expense Interest expense Change in fair value of embedded conversion option liability Change in fair value of warrantliability Total Other Expense Net Loss $ ) Net loss per common share – basic and diluted $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 22 YESDTC HOLDINGS, INC. AND SUBSIDIARY (a development stage company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FROM INCEPTION (NOVEMBER 13, 2009) to DECEMBER 31, 2009 PreferredStock CommonStock Additional Paid-In- Deficit accumulated during development Shares Amount Shares Amount Capital stage Total Opening balance - $
